Citation Nr: 1635324	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-33 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 11, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.  


FINDINGS OF FACT

1. The Veteran filed a formal claim for service connection for PTSD on May 11, 2010.

2. The Alabama Department of Veterans Affairs is a Veteran Service Organization which acts as a duly appointed representative of a Veteran seeking benefits from VA; it is a separate entity from VA.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 11, 2010, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in June 2010.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, applications for VA benefits, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Earlier Effective Dates

By a December 2010 rating decision, the Veteran was granted service connection for PTSD.  An effective date of May 11, 2010, was assigned for that award.  The Veteran disagrees with the effective date assigned.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the latter of the date of receipt of the claim, or the date the entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).   

A claim is a written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2015).  The intent to apply for benefits is essential to any claim and therefore, absent intent, no claim for entitlement exists.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, either formal or informal, must be in writing in order for it to be considered a "claim" for benefits within the meaning of the law.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  A complete claim is required for all types of claims, and will generally be considered filed as of the date it was received by VA.  38 C.F.R. §3.155(d) (2015).  A claim may be filed by either the Veteran, or his duly appointed representative.   38 C.F.R. §3.155(a-b).

Here, the Veteran's claim of service connection for PTSD was received on May 11, 2010.  In his April 2016 hearing, the Veteran testified that in January 1993, several months prior to separating from active service, he filed a claim through the Dale County Veterans Service Office, an office of the Alabama Department of Veterans Affairs (ADVA), a Veteran's Service Organization (VSO).   He testified that it was his impression that the VSO would file his claim on his behalf.  He also testified that in May 2009, an officer at ADVA returned the form to him as a parting present when he moved from the area, the form never having been submitted.  

A review of all evidence of record indicates that in March 2008, the Veteran filed a claim of service connection for shin splints, chronic right hip pain, chronic blood in stool, chronic sinus infections, periodontal disease, bilateral eye injury, tinnitus, hearing loss, and chronic rash.  Those issued were adjudicated in a November 2008 rating decision issued by the RO in Montgomery, Alabama.  The Veteran did not appeal that decision.  

On May 11, 2010, the Veteran submitted a statement from his spouse and proof of a diagnosis of PTSD, which the RO accepted as a claim for PTSD.  That claim was granted in the December 2010 rating decision on appeal here.  On December 21, 2010, the Veteran submitted a Notice of Disagreement with the effective date assigned.  In support of that, he submitted a VA Form 21-526, June 1992 (Veteran's Application for Compensation or Pension), which was signed and dated January 20, 1993.  It is stamped as received by the RO in Waco on December 22, 2010.  That form sought service connection for four disabilities: nausea, migraine headaches, a lung condition, and weight loss.  

The Board has completed a thorough review of all evidence in the file and finds that, because the record contains no evidence of an active claim for service connection for any psychiatric disability being filed with VA prior to May 11, 2010, an earlier effective date cannot be awarded.  Although the Veteran filed a formal claim in March 2008, it did not include a claim for a psychiatric disability.  The earliest indication in any of the evidence of record that the Veteran desired to claim service connection for PTSD was on May 11, 2010.  

The Board is sympathetic to the Veteran's testimony that he submitted a claim to his then-representative as early as January 1993 under the impression that it would be filed with VA when he separated from active service.  However, the Veteran has testified that he was under the belief that the ADVA was acting as his appointed representative.  While a VSO works on behalf of the Veteran, an authorized representative is a separate entity and not part of VA.  See 38 C.F.R. §§ 3.115, 20.301 (2015) (indicating that a formal claim or a Substantive Appeal may be filed by the claimant personally, or by his or her appointed representative, by submission to VA, a separate entity).  Further, even affording the Veteran the benefit of the doubt that the claim was submitted to the ADVA in January 1993, with intent to file when he separated 90 days later, that form only listed a lung condition, weight loss, migraine headaches, and nausea, as the disabilities for which he was seeking service connection; he did not list any psychiatric disability on that claim form.  Absent any indication of an intent to file such a claim, even if the form had been submitted properly by his duly appointed representative, which the evidence does not support, it would not have given rise to a claim for PTSD.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding that either the Veteran or his duly appointed representative submitted a claim for a psychiatric disability to VA prior to May 11, 2010, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for the grant of service connection for PTSD.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).
  

ORDER

Entitlement to an effective date earlier than May 11, 2010, for the grant of service connection for PTSD is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


